 In the Matter of W.111.HOLDIES,LoTTIEAPPLEHOL_IIESHALEY,W. F.SIEBOLD, E. I.NEWBLOCr5ANDJOANH. HILLandOIL WORKERSINTERNATIONALUN70N,CIOCase No. 16-C 1323.-Decided January 14, 1944Mr. Glenn L. Moller,for the Board.-Underwood, Johnson, DooleydiWilson,byMr. W. M. Sutton,ofAmarillo, Tex., for the respondents:Mr. C. R. Williams,of Pampa, Tex., andMr. F. S. Prince,of Borger,Tex., for the Union.Air. George J. Hadjinoff,of counsel to the Board.DECISIONANDORDEROn August 26, 1946, Trial Examiner Wallace E. Royster issued hasIntermediate Report in the above-entitled _proceeding, finding that therespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended that the complaint be dismissed insofar as it alleged discrimi-nation in the hire and tenure of employment of E. T. Box.There-after the respondents and counsel for the Board filed exceptions tohe Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was conmlitted.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following exception.The Trial Examiner found that Howard Beasley, the son of Super-intendent Beasley, should be included in the bargaining unit despitehis relationship to Superintendent Beasley.Counsel for the Boardexcepted to his finding.Inasmuch as the Union's status as the major-ity representative of the employees in the appropriate unit would notbe affected by the disposition of this issue, we find it unnecessary todecide it.72NLRB.No10.39 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, W'. W. Holmes, LottieApple Holmes Haley, W. F. Siebold, E. I. Newblock, and John 11.Hill, Carson and Hutchinson Counties, Texas, and each of them, andtheir agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to recognize and to bargain with Oil Workers Inter-national'Union, affiliated with the Congress of Industrial Organiza-tions, as the exclusive- representative of all pumpers and roustaboutson the Quinn, Newblock, Slebold, Moore and Lyall leases, exclusiveof the superintendent and the roustabout foremen;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to john or assist Oil Workers InternationalUnion, affiliatedwith the Congress of Industrial Organizations, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining, or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with OilWorkers Inter-national Union, affiliated with the Congress of Industrial Organiza-tions, as the exclusive representative of all the respondents' pumpersand roustabouts on the Quinn, Newblock, Siebold, Moore, and Lyallleases, excluding the superintendent and the roustabout foremen, withrespect to rates of pay, wages, hours of employment, and other termsand conditions of employment, and, if an agreement is reached,embody such understanding in a signed agreement;(b)Post in convenient places on each of the several leases copiesof the notice attached to the Intermediate Report and marked "Ap-pendix A." 1Copies of such notice, to be furnished by the RegionalDirector for the Sixteenth Region, shall, after being drily signed bythe respondents, or their agent, be posted by the respondents imme-diately upon receipt thereof and maintained by them for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsI Said notice, however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner" and substituting inlieu thereof the words "A Decision and Order." In the event that this Order is enforcedby decree of a Circuit Court of Appeals,there shall be inserted, before the words "A De-cision and Order," the words "A Decree of the United States Circuit Court of AppealsEnforcing." W. W. HOLMES, ET AL.41shall be taken by the respondents to insure that said notices are notaltered, defaced, or covered by other material;(c)Notify the Regional Director for the Sixteenth Region (FortWorth, Texas) in Writing, within ten (10) days from the date of thisOrder, what steps the respondents have taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis, dismissed, insofar as it alleges discrimination in the hire and tenureof employment of E. T. Box.INTERMEDIATE REPORTMr. Glenn L. Moller,for the Board.Underwood, Johnson, Dooley & Wilson, by Mr. W. M. Sutton.of Amarillo, Tex,for the respondents.Mr. C. R. Williams,of Pampa, Tex., andMr. F. S. Prince,of Borger, Tex., forthe Union.STATEMENT OF THE CASEUpon an amended charge duly filed April 8, 1946, by Oil Workers InternationalUnion, CIO, herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Sixteenth Region (Fort-Worth,Texas), issued its complaint, dated April 10, 1946, against W. W. Holmes, LottieApple Holmes Haley,' W. F. Siebold, E. I. Newblock, and John H. Hill, hereincalled the respondents, alleging that the respondents, and each of them, had en-gaged in, and were engaging in, unfair labor practices affecting commerce with-illthe meaning of Section 8 (1), (3) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint and the amended charge, accompanied by notice of hearing thereon,were duly served on the respondents' and the Union.With respect to the unfair labor practices, the complaint alleges in substance:(1) that the respondents on or about December 31, 1945, discharged, and thereaf-ter refused to reinstate, E. T Box because of his membership in and activity onbehalf of the Union.; (2) that the respondents on November 24, 1945,' and at alltimes thereafter, refused to recognize and to bargain with the Union althoughthe Union was then, and at all times since has been, the representative of amajority of the employees in an appropriate unit; and (3) that the respondentsby such acts, by disparaging and expressing disapproval of the Union, by inter-rogating their employees respecting union membership, and by warning theiremployees to refrain from assisting or becoming members of the Union, engagedin unfair labor practices within the meaning of Section 8 (1), (3) and (5) ofthe ActOn or about June 21, 1946, the respondents filed their answer denying the com-mission of unfair labor practices and alleging that E. T. Box was laid off onJanuary 1, 1946, because of economic and business reasonsPursuant to notice, a hearing was held at Pampa, Texas, on July 1 and 2, 1946,before the undersigned, the Trial Examiner duly designated by the Chief TrialExaminer.The Board and the respondents were represented by counsel and1Named in the complaint as Lottie Apple Holmes.2Actual service was had only upon W W. Holmes, the active manager of the oil leasesinvolved herein.An answer was filed prior to the hearing on behalf of all respondents,however, and.all were represented by counsel at the hearing.3 Incorrectly set forth in the complaint as November 24, 1946. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union by its officialsFull opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence hearing on the issues was affordedall parties.At the opening of the hearing, the respondents moved to strike so much of thecomplaint as alleged a refusal to bargain on the ground that the propriety ofthe bargaining unit had not been determined by the BoardThe motion wasdenied.At the close of the hearing, counsel for the Boai d and foi the respondentsjoined in a motion, which the undersigned granted, to conform the pleadings tothe proof as to dates, names and minor variancesCounsel for the Board andfor the respondents argued orally on the recordNone of the parties requestedpermission to file briefs with the undersigned and no briefs have been receivedUpon the entire record in the case, and front his observation of the witnesses,the undersigned makes the followingFIxnINGS or FACrITHE BUSINESS OF THE RESPONDI N rSThe respondents possesses varying interests in 5 leases in oil pioducing tractsin Carson and Hutchinson Counties in the Texas Panhandle °Four of the leasesare contiguous. covering an area of 400 acres, the fifth, the Lyall lease, is 25- milesaway.Of the respondents, only W W. Holmes is active in the management ofthe properties and only he and Haley possess an i iterest in all the leases.Fromheadquarters in Amarillo, Texas, Holmes supervises the production and distribu-tion of the oil from the leases, maintains a pay-roll account front which theworkers are paid, and periodically assesses the remaining respondents for theirproportionate share of the operating expenses'necessary labor on the leasesisperformed by a pool of pumpers and roustabouts under the Immediate super-vision of Superintendent George BeasleyUnder author itv delegated by Holmes.Beasley hires, discharges, and assigns the wyoikeis as the operations require.This, individuals may work primal ily on a 'nigle le.i.r or ulay be shifted fl omlease to lease in tine course of a day.No individual woiker is heated as theemployee of any individual respondent- but all occupy similar status as employeescommon to allConsidering the ownership of the leases. all pumpers and roust-abouts are always working on propel ties in whi(h Holme'i' and Haley 1tav e aproprietary interest and are always available to, though not always engaged in.work oil leases in which the remaining respondents are intoresteilWhile it isnot found that the respondents constitute a partnership, as the complaint alleges,it is clear that they have delegated authority to W W Holmes to inallage tileproperties and, as an incident thereto, to deal with the workers on the leases inmatters of wages, hours of employment, and other conditions of employment.At least, insofar as the working force is concerned. the respondents are jointadventurers and are employers, in any event, they ate emploers within themeaning of Section 2 (2) of the Act °"See following tableLeaseLocationOw nershipQuinn, 160 acres----_----Carson County------------Holmes and HaleyLyall, 80 acies_-___-_----Hutchinson County -------_Holmes and HaleyMoore, 80 acres------_---Hutchinson and Carson Counties-----Holmes and HaleySiebold, 80 acres-_-____--Carson County ----_-_-__Holmes, Haley. Hill and Siebold.Newblock, 80 acres ......Hutchinson and Carson Counties-----Holmes New block, and Haley.5 Including Holmes' salaryas niauragei.9 These findings are based upon the respondents' answer and upon the uncontradictedtestimony of W W Holmes and Geoge Beasley. W. W. HOLMES, ET AL.43The entire oil production of the leases, amounting to approximately 190,000barrels annually and valued in excess of $200,000,is sold anddelivered on theleases to Humble Pipe Line Company and Magnolia Pipe Line Company. In thepipe lines, the oil is mingled with other oil produced in the Texas Panhandle andis delivered to refineries at Beaumont or Baytown, Texas.The refined productsfrom the oil so delivered is shipped in substantial amounts to points outside theState of Texas."-IT'1HiORCANIZA'rION INVOLVEDOilWoikers International Union, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees ofthe respondentsIII 'rHF UNFAIR TABOR PRACTIOESA Theiofusalto bargain1.The appropriate unit and the Union's representation of a majority thereinOn November 24, 1945, the date upon which the respondents first refused torecognize the Union. 5 pumpers and 1 roustabout were working on the leases,all under the direct supervision of Superintendent George Beasley.The respond-ents urge that pumpers and roustabouts, together, do not constitute an appro-priate unit for the reason that each pumper works only on the lease to whichhe is assigned whereas roustabouts work wherever on the leases their servicesmay be required. It is the apparent theory of the respondents that pumpers areemployees only of the individuals who own the lease upon which the pumperswork and that their employment relation in that respect is dissimilar to thatof the roustabouts.The undersigned finds no merit in this contention.Thewages of all employees constitute a charge against the leases upon which theyperform work and the pay-roll account is eventually reimbursed by the lease-holders for the work-hours performed on the separate leases.The evidenceshows that punnpeis, as well as roustabouts, are not confined to working on asingle lease and, on the contrary, that all employees routinely wok on morethan one leaseOne pumper, in fact, working a late afternoon shift, has aroute covering 4 of the leases.Puihpers superintend the operation of the wellsand the flow of crude oil from the wells to storage tanks. They generally livein houses provided for them on the leases to which they primarily are assignedand perform minor maintenance and repair work on the machinery on theleasesRoustabouts perform general maintenance work on all the leases andcontinue a mobile crew.Four of the leases are contiguous, another, the Lyalllease, is about 25 miles distantIn at least two instances.' roustabouts havebeen promoted to pumper. It is clear that roustabouts and pumpers performcomplementary functions under substantially similar working conditions andthe undersigned finds that both classifications, excluding the superintendentand the roustabout foreman, at all times material herein constituted and nowconstitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.According to the credited and uncontradicted testimony of Board witnesses,supported by union membership application cards bearing apparently genuineand unchallenged signatures, 5 of the employees in the unit, on November 18,1945, designated the Union to represent them in matters of collective bargaining.On November 23, 1945, the Union wrote the respondent W W. Holmes at theThese facts were stipulated at the hearing.Viz,Alex Burgess and Loss Johnson. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondents'Amarillo office, asserting that a majority of the employees onthe leases were its members and requesting a bargaining conferenceTheregistry return receipt indicates, the respondents admit, and the undersignedfinds, that the Union's letter was received by the respondents on November 24,1945.No reply was made.Holmes asserts that he then doubted the Union's claim of a majority, butadmittedly did not request the production of evidence to support the claim,and contends that in any event the unit described is not appropriate.Thelatter contention has already been found to lack meritCounsel for the Boardcontends that on November 24, the respondents had 5 pumper s and no more than2 roustabouts in their employ and that, therefore, the Union represented a clearmajority of the employees.The respondents agree that there- were 5 pumperson that (late but argue that 5 roustabouts also were then in an employmentrelation to them, waking a total of 10 workers in the unitThis divergencearises because of the disputed employment relationship then existing betweenthe respondents and John Mynear. Howard Beasley, Loss Johnson, and JoeRomackThe respondents argue that John Mynear. a roustabout who started work onNovember 26, should be counted among the employees on November 24 becausehe was hired before the latter (lateThe undisputed facts me that Superintend-ent George Beasley left word at Myneni's home in mid-November that therethatMynear would report for work on November 26. During the period pre-ceding the latter (late, Mynear was employed elsewhereThe undersigned findsthat Mynear was not the respondent's employee until he reported for duty andwas put on the pay rollUntil that date, November 26. Mynear had none ofthe duties or responsibilities of an employee and. under the informal arrange-ment described. the respondents could, at any time before acceptance, havewithdrawn their offer of employmentMynear will not be counted as an em- -ployee of the i espondents on November 24.Howard Beaslev,' son of the superin-tendent, returned from military leave and was reinstated to his position asroustabout on or about October 1, 1945.He secured a leave of absence onNovember 9 and returned to work opi December 1, 1945. The Board's attorneycontends that Howard Beasley should not be counted among the employees inthe unit on November 24 because he was not then working and because of hisclose relationship to the superintendentHoward Beasley's absence was pre-arranged for a definite and relatively short period and did not affect his em-ployment relation to the respondentsWhile it may be argued that to includeHoward Beasley in the bargaining unit would, in effect, permit the superin-tendent, through his son, to -participate in the choice of bargaining representa-tives, the undersigned is not persuaded to this view.Even assuming that theattitude of his father toward self-organization would weigh heavily with him,Beasley is, nonetheless, satgenerisand entitled to exercise his choice in suchmatters.The issue thus presented is distinguishable on its facts from that inother cases where the Board has found close relatives of management officialsnot to be employees within the meaning of the Act10 for Superintendent Beasley,while clearly a representative of the respondents, was not the employer of hisson.Howard Beasley will, therefore, be counted as among the employees inthe appropriate unitLoss Johnson, a roustabout, was granted military leaveby the respondents in September 1945, and returned to work on December 7,following.Joe Romack, a roustabout, secured mdrtar;y leave fi ono the respondents° Sometimes referred to in the record as Jack Beasley.'0 See N LR. B v 0. U. Hofmann, et al ,147 F (2d) 679 (C. C A 3). W. W. HOLMES, ET AL.45inMay 1043. and returned to his employment after honorable discharge January23, 1946.On November 24, Johnson was at an Army installation in Coloradoand Romack in service in the South PacificThe a espondents contend that bothJohnson and Roinack were employees on that (late and that any majorityclaimed by the Union must be established in a group including both of them.While the respondents' contentions on this point have a certain plausibility inview of recent Board decisions in representation cases" directing that ballotsbe mailed employees on military leave where to do so would not unduly delaythe election result, a different problem is presented hereTo succeed ill itBoard election, a union is required only to secure a majority of valid votes castand those too indifferent to exercise their franchise are deemed thereby to haveagreed to accept the verdict of the voters. Thus, where employees absent onmilitary leave abstain fiomn voting, either in person or by absentee ballot,their absention is not counted as a vote against the unionHowever, in provinga majority by it showing of cards, as here, a union in order to prevail must provean absolute majorityManifestly. it is impracticable and unjust, to the em-ployees who actually are working and who desn e to be represented in mattersof bargaining to require that employees on military leave, often at remote basesand without immediate interest in such proceeding, either join affirmatively inselecting such a representative or be counted as in opposition to that choice.To illustrate, if all S of the employees normally in the nnit'2 were oil militarvleave and were temporarily replaced, the replacement employees would beunable to select a bargaining representative Bien though unamnionsly so dis-posed without the concurrence of at least one of those in the service. If thoseon leave were inaccessible or apathetic, the desires of the working employeeswould be frustratedClearly, such a rule would not serve to effectuate thepolicies of the Act"The undersigned finds that neither Johnson nor Romack isto be counted in the unit on Novennbei 24 for the purpose of determining theUnion's majority.The undersigned finds that on November 24. 194.5. the Union had been desig-nated by 5 of the 7 employees then in the unit and that, in consequence, the Unionwas on that date, and at all times since has been, the exclusive representativeof all employees in the appropuate unit for the purpose of collective baigain-ing with respect to rates of pay, hours of employment and other conditions ofemployment within the meaning of Section 9 (a) of the Act.2The refusal to bargainHaving found, adversely to the iespondents, that on Novenibei 24, 1945, theUnion represented a majority of the employees in an apl)ropriate unit, it remainsto be determined whether the respondents' refusal to bargain thereafter wasunlawfulAs has been stated, the iespondents did not reply to the Union'srequest for recognition allegedly because they questioned the claim of majorityand the propriety of the unitThe undersigned recognizes, of course, that anemployer is normally not bound to accept the claim of a union in such mattersand may requite proof of majority by any reasonable means, including a Boardelection"Thus, also, a refusal to bargain based upon an honest and reasonablebelief that the unit described is inappropriate is not, normally, an unlawfulrefusalThe respondents, however, are vulnerable of both pointsBy ignor-ing the Union's request for a bargaining conference and its claim of majority" SeeMatter of South West Pennsylvania Pipe Lines,64 N L R B 1384The respondents'normal complement of workers was 5 pampers and 3 i onstabouts^aMatter of Supersweet Feed Companil. Incorpoiated,62 N L R B. 5314NL R B v William Tehel BottloigCo , 129 F (2d) 250 (C C A. 8). 46DECISIONSOF NATIONALLABOR RELATIONS BOARDsupport among the employees, the respondents assumed the hazard that theUnion represented the majority, which, in fact, it did, and are now in no posi-tion to complain that convincing proof was not then offered" The respondents'asserted doubts respecting the propriety of the unit in which the Union soughtrecognition, was not, the under signed finds,bone tideNot only was the unitclearly appropriate, as has been found, but also the respondents recognized thiscircumstance by dealing with the pumpers and roustabouts as a group bothbefore and after November 24 in matters of wages and hoursPerhaps a monthbefore that date, Superintendent Beasley ai ranged a meeting with the pumpersand roustabouts, at the house of Alex Burgess, to get their views on an increasein wages, and in December 194:, called employees in those categories to his housefor the put pose of continuing negotiations on changes in wages and hours"'Following these meetings, but without, so far as the record shows, any agreementwith the employees, the respondents on February 1, 1946, made changes in theirwage structure having the effect of giving pumpers and roustabouts approximatelythe same earnings for a shorter workweek.The respondents contend that, assuming the Union's majority and the proprietyof the unit on November 24, 1945, they should not now be required to bargainwith the Union as the employees on May 10, 1946. signed a petition to the effectthat they no longer desired representation by a 01O Union" The undersignedfinds that this circumstance is attributable to the respondents' unfair laborpractices is detailed above and as set forth in suceeding paragraphs and doesnot excuse the respondents from their statutory duty t8By ignoring the Union's request for recognition, by bargaining directly withthe employees in matters of wages and lours, after the Union had requestedrecognition, and by unilaterally making changes in employees' wages and hoursof employment, the undersigned finds that the respondents have refused tobargain with the Union and have thereby violated Section 8 (1) and (5) of theAct .B ILntelfeience, res(1a rtt, crudcoerctolnShortly after the employees signed union designations, Superintendent Beasleyqueried some of them concel nng their actions in that respect.Beasley inquiredof Lynn Thompson if lie had joined the Union ; of George Box and E. L Hughesif they had taken similar action ; and, in the presence of pumper Alex But gels,'IN L R B v Crown Can Company,138 F (2d) 263, 267 (C CA 8).16None of the witnesses was able to give the piecise dates of these meetingsBeasleytestified that the meeting at his house occurred,lie thought,after he lead'heard rumors ofunion activityLoss Johnson testified that lie was in attendance and, since Johnson didnot retuin to the employ of the respondents until December 7, the undersigned finds thatthe meeting occurred during that monthiiThe petition is so worded. It does not appear, however, that the signatory employeesdesired iepiesentation by another unionThe petition was circulated by E L Hughes, pumper on the Lyall lease, with the con-sent but not at the suggestion of Holmes, at a time when Holmes was considering enteringinto it settlement agreement with the Regional office of the Board entailing the transfer ofHughes to another leaseThe undersigned is convinced, and has tound,that the em-ployees would not have signed such a petition had not the respondents already unlawfullyrefused to bargain with the Union and committed the other unfair labor practices heiein-after detailed thereby discouraging union membershipAs the court said inN. L R B v.Bnake Machine Tool Co,1:13 F. (2d) 618, 621 (C C. A. 6) .Assuming loss of majority representation, the Board was entitled to conclude as itfairly appears to have done that such loss could not be separated from the unfair laborpractices and that the effect of the refusal to bargain should be iemedied by affordingthe emplo.i ees an opportunity to restore the status quo. W. W. HOLMES, ET AL.47told Acting Foreman L. Z. Rhodes i9 that he was sorry Rhodes had joined theUnion and that if the organizational campaign was unsuccessful, Rhodes wouldbe "sunk" with the respondents 2°Alex Andrew Burgess testified,21 that, upon the solicitation of E T Box, hejoined the Union on November 19, 1945, that about 3 weeks later, SuperintendentBeasley stated the Union's success would result in changes among the foremen,and that, "if they don't make it hard enough on you goddamned fellow, then I'llcome in " Burgess attended the December meeting of employees at Beasley'shouse where wages and hours were the subject for discussionDuring thismeeting, according to Burgess, Beasley stated that the establishment of unionconditions of work would result in lessened earnings for the employees and thatHolmes would fight the Union. On several occasions, according to Burgess,Beasley asked him what good he expected to derive from the Union and warnedthat union supporters would lose their employmentE T Box, whose discharge will be discussed in a following section, testifiedthat Beasley questioned him concerning his union membership and went on tosay, with respect to Box's organizational efforts, "Well, boys, if you do, I wantyou to make a go of it, like to see you make a go of it, but it you-don't it is goingto be rough on you "Beasley admitted questioning Hughes in regard to the latter's union member-ship but, professedly, could not recall whether he had similarly questioned otheremployeesHe also admitted expressing the wi ish to Rhodes that the latter hadnot joined the Union m.d making the observation that such action wouldadversely affect Rhodes' standing with the respondentsBeasley (lid not denythat Burgess was present on that occasion but asserted that the statementtoRhodes was not made sei ionsly.Y2He denied the remarks concerning theUnion attributed to him by Burgess and Box.Since Burgess did not testify in the presence of the undersigned, there was noopportunity to observe his demeanor.Box was a convincing witness, appearedto relate in a straightforward manner the content of his conversations withBeasley, and his testimony is believedBurgess' testimony- is inherently crediblein view of the respondent's hostility toward the Union as expressed throughBeasley and is acceptedBeasley, conversely, was vague, forgetful, rambling,and self-contradictory, frequently evasive, and prone to indulge nr exaggerationsExcept where uncontradicted or where supported by credible witnesses, histestimony is l ejected.The undersigned finds that the respondents, through Beasley, supplementedtheir original unl.utiful refusal to bangam with the Union, by interrogating theiremployees concerning union membership, by threatening repi isals to those whojoined or assisted the Union, by asserting that self-organization would result in11On November 1, 1945, Rhodes was named acting foreman and his promotion was latermade permanentThe evidence shows, the pieties agree, and the undersigned finds thatRhodes as foreman was clothed with effective authority to recommend the lire and dis-charge of roustabouts and therefore, lie is not included in the appropriate unitRhodeswas no more than a passive Union member and took no part in the organizing campaign20These findings ai e based on the uncontradreted and credited testimony of Thompson,Box, Hughes, and Rhodes21By stipulation, Bui gess' testimony was taken under oath on June 25, 1946, in the pres-ence of counsel for the Board and the respondentsAlso by stipulation, his testimony wasread into the record herein, and, by agreement of the parties, is considered as if adducedat the hearing22Beasley testified that his purpose was, "just to see [Rhodes] squirm," thereby effectivelycontradicting his earlier testimony that his words were intended as a joke or would be sointerpreted by Rhodes731242-47-vol. 72-5 48DECISIONSOF NATIONALLABOR RELATIONS BOARDlessened earnings,and by deriding the possibility of securing benefits throughcollective action,thereby discouraging membership in the Union and encouragingthe repudiation of the UnionBy suchacts,the respondents interfered with,restrained,and coercedtheir employees in the exercise of the rights guaranteedin Section7 of the Actand, thereby violated Section 8 (1) ofthe Act.C. Thedischaige of B.T. BoxBox, an experienced pumper, was hired by Beasley in September 1944, anddischarged December 31, 1945.During the entire term of his employment, Boxworked as pumper on the largest of the respondents' leases, the Quinn lease.According to Box, he was subjected to criticism on only two occasions-onceduring the first 6 months of his employment when Beasley requested him to clearsome lumber from the yard of the houseassignedto him and, again, on anunspecified date, when Beasley directed him to cover oil which had leaked fromaround one of the tanksBox admitted that in August 1945, lie damaged a boilerby operating it with too little water but denied that any complaint was registeredwith him on that account.Box initiated the union movementamongrespondents' employees and was itsmost effective protagonistBeasley testified that he regarded Box as theorganizer of the Union and, on an occasion when he and Box were discussing theUnion, remarked according to Box's uncontradicted and credited testimony,"Box, you have moreinfluenceover these men than anybody I have seen yet "On December 24, 1945, when Beasley informed Box that he would be "laid-off" 23the following week, Box asserted that his union activity was the cause, Beasleyadmittedly, replied, "You might think so; I know different.Anyway you wouldhave to prove it "Beasley and Holmes testified that for several months prior to December 31,they had considered the advisability of discontinuing night pumping on the theorythat such practice was damaging to the wells and that pumping for shorter hourswould result in a greater productionAccording to Holmes,itwasdecided inNovember 1945, to put the wells on a shorter pumping schedule eftective Januai y1, 1946Witnesses for the Board and the respondents testified that such a changein practice had been a subject for discussion for several months prior to the latterdate and all agreed that such a change reasonably promised to prove profitable.Prior to December 31, the respondents employed five pumpers, one each on theQuinn, Lyall, and Sieboldleases, one caringfor the Newblock and Moore leases,and one night pumper on the Quinn, Siebold, Newblock, and Moore leasesByshortening the -hours of pumping, the respondents no longer had need for thenight pumperThe respondents' answer states that Box was selectedfor lay-offbecause he possessed less seniority than the other pumpers and also because hewas less efficient than his fellows.Beasley testified, however, that Box was laidoff because lie had less seniority than his replacement, L E Thompson, the nightpumper, whose employment with the respondents dated from 1942 24The under-signed finds that on December 31, 1945, the respondents for economic reasons hadneed for only four of the five pumpers then employed and the selectionof Box fordischarge, while having a suspicious aspect in view of the respondents' hostility23 It is clear that Box was discharged rather than laid offAfter December 31 he was nolonger regarded by the respondents as an employee and was not called back when vacanciesoccurred24Burgess started pumping in 1941, and continued until lie quit in March 1946, with a 4-month break in employment in 1944Hughes was emploed in August 1942,was still em-ployed at the time of the hearing, but also quit for a 4-month period in 1944Welch wol kedsteadily as a pumper from August 1943Theie is no evidence as to prior lay-offs and noother indication that the respondents recognized seniorit3 rights W. W. HOLMES, ET AL.49toward the Union,was predicatedon a reasonable formula and has not beenproved to have been discriminatory."The complaintalleges further,however, that Box was refused reinstatementdiscriminatorilySince there was no discrimination in the discharge of December31, the respondents were, of course,under no dutythereafter to reinstate Box,although an application from Box for reemployment was entitled to at least thesame consideration as such an application from any individual seeking work.Box, admittedly,madeno request of the respondents for reemployment after hisdischarge nor die the Union do so in his behalfThe respondents'answer asserts,and it is uncontroverted,that shortly after December 31, Box secured otheremployment the nature of which does not appear.After a month on the shorter pumping schedule,the respondents found that oilproduction had further decreased and onFebruary1,1946,reinstituted longerpumping hours and promoted Loss Johnson,roustabout,to pumper on the nightshift.Presumably,someone was hired to fill the roustabout vacancy thuscreated."On March 11,1946,Alex Burgess,pumper on the Siebold lease,resignedand was immediately replaced by L BMcWilliams,an individual not previouslyin the respondents'employ.Beasley admitted that he learned in a conversation with the Board's Field Ex-annuer"early in March"1946, that a charge had been filed by the Union allegingthe discriminatory discharge of Box and that he thereby knew that Box "wantedhis job back"in reply to a question posed by respondents'counsel, Beasleytestified that he had not offered Box employment as pumper on the Siebold leasewhena vacancyoccurred there in March 1946,because,"In the first place, Idon't like Mr Box's work, and I don't think we could get along, and in the secondplace, I didn'tknow I had to take him back.Nobody told me I didMr Boxtome would be an undesirable man to have aroundHe might be the best manin the world some place else, but to me, he would be undesirable "Holmes, also,expressed reluctance to rehire BoxSometime in April or May 1946,Holmes, onbehalf of the respondents,tentatively agreed in discussing an informal settlementof this case, to reemploy Box as pumper-on the Lyall lease where lie would havecharge of 6 instead of 13 wells.Holmes testified that Box could "run that leaseacross the river, the Lyall lease,"but that the Quinn lease was too large for him.Beasley also testified that Box was not an efficient pumper and was not coopera-tive.Beasley characterized the damaging of the boiler by Box in August 1945,as inexcusableand assertedthat he hadso toldBox after that incident.Al-though Beasley stated thathe had,on occasion,criticized Box's work, his testi-mony as to such incidents is curiously evasive and obviously exaggerated.Theundersigned finds that Box was criticized on only three occasions : concerningthe boiler damage,concerning the old lumber in the yard at his home, and con-cerning the oil leakage around the wells.Having in.mind Box's prominence as'The undersigned is convinced that the respondents proffered the reasons for adoptingthe shorter pumping schedule arebona fideIt appears that Holmes reluctantly acceptedBeasley's persistent recommendation in that respect and reinstituted the longer schedule onFebruary 1, 1946, contrary to Beasley's desu eIn the opinion of the undersigned, no ex-ception can reasonably be taken to the selection of Box for discharge inasmuch as his periodof employment with the respondents was substantially less than that of any other pumpers.Even though the retold indicates that Beasley's antipathy toward Boxwas premised on hishostility toward the Union, it does. not appear that the respondents resorted to a "meretemporary strategeni"in order to terminate Box's employment.CfN L R.BvCapeCountryMilling Co,140 F (2d) 543 (C C A 8)2'The undei signed finds no significance in the circumstance that Box was not offered em-plovment as a roustabout, for Box had advised Beasley that he did not desire such anassignment and testified at the hearing that lie wanted only the job from which he had beendischarged,pumper on the Quinn lease 50DECISIONSOF NATIONALLABOR RELATIONS BOARDa union member and sympathizer, his influence over the other employees, andBeasley's expressed hostility to the Union, the undersigned finds that Beasley'santipathy toward Box was but a reflection of the former's dislike of the Union.Anti-union animus, however, unaccompanied by discrimination in regard to hireand tenure of employment, does not amount to a violation of Section 8 (3) of theAct.As has been stated, Box never asked for reemployment and no such requestwas made in his behalf. Notice from the Board's Field Examiner to Beasleythat Box considered his discharge to have been discriminatory and desired rein-statement was not, in the opinion of the undersigned, an application for reem-ployment but a demand, as of right to reinstatement.Such a right did not exist.In these circumstances, the undersigned finds, the respondents were under noobligation to consider Box as an applicant for employment when McWilliams washired as pumper on the Siebold lease on March 11It will be recommended, there-fore, that the allegation in the complaint that the respondents violated Section8 (3) of the Act be dismissed.27IV. THEEFFECT OFTHE UNFAIR^LABORPRACTICES ON COMHFROEThe activities of the respondents set forth in Section III, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relationship to trade, traffic, and com-merce among the several States and, such of them as have been found ito con-stitute unfair labor practices, tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the respondents engaged in certain unfair labor practices,the undersigned will recommend that they cease and desist therefrom and thatthey take certain affirmative action which the undersigned finds will effectuatethe policies of the ActIt has been found that the respondents refused to bargain collectively withthe Union as the exclusive representative of their employees in an appropriateunitAccordingly, it will be recommended that they bargain collectively withthe said Union upon request.Because of the respondents' pervasive hostility tothe efforts of their employees to enjoy the rights guaranteed in Section 7 of theAct, it will be recommended that they cease and desist from in any manner' in-terfering with, restraining, or coercing their employees in their right to self-organizationSince it has been found that the respondents did not discriminate in regard tothe hire and tenure of employment of E T Box, it will be recommended thatthe complaint be dismissed as to himUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.OilWorkers International Union, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.W W Holmes, Lottie Apple Holmes Haley, W. F. Siebold, E. I Newblock,and John H. Hill are, and each of them is, employers within the meaning ofSection 2 (2) of the Act.n This is not to say, however,that the respondents may refuse to consider a properapplication foi employment from BoxSuch an application,ifmade, must be consideredwithout reference to the fact that Box was a witness in this proceeding and without regardto Beasley's antipathy toward he Union. -W.W. HOLMES, ET AL.513.All pumpers and roustabouts working on the Quinn, Newblock, Siebold,Moore, and Lyall leases, excluding the superintendent and the roustabout fore-man, constitute a unit appropriate for the purposes of collective bargainingww ithin the meaning of Section 9 (b) of the Act.4.On November 24, 1945, Oil Workers International Union, CIO, was, and atall times thereafter has been, the exclusive representative of all the employeesin the appropriate unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act.5By refusing to recognize and to bargain with Oil Workers InternationalUnion, CIO, the respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section S (5) of the Act6By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8The respondents have not discriminated in regard to the hire and tenure ofemployment of E. T Box within the meaning of Section S (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondents WW. Holmes, Lottie Apple HolmesHaley, W. P. Siebold, E. I. Newblock, and John H Hill, and each of them, theiragents, successors, and assigns shall:ICease and desist from:(a)Refusing to recognize and to bargain with Oil Workers InternationalUnion, CIO, as the exclusive representative of their employees in an appro-priate unit,(b) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of their right to selt-organization, to form labor or-ganizations, to loin or assist Oil Workers International Union, CIO, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in conceited activities for the purpose of collectivebargaining, or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Upon request bargain collectively with Oil Workeis International Union,CIO, as the exclusive representative of the respondents' pumpers and roustaboutson the Quinn, Newblock, Siebold, Moore, and Lyall leases, excluding the super-intendent and roustabout foreman, in respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, and if an agree-ment is leached, embody such understanding in a signed agreement;(b)Post immediately in convenient places on each of the several leasescopies of the notice in the form attached hereto marked, "Appendix A." Copiesof such notice, to be furnished by the Regional Director for the Sixteenth Region,after being duly signed by the respondents, or their agent, shall be posted bythe respondents immediately upon'the receipt thereof, and maintained by themfor sixty (60) consecutive days thereafter, in conspicuous places, including allplaceswhere notices to employees customarily are postedReasonable stepsshall be taken by the respondents to insure that said notices are not altered, de-faced, or covered by other material; 52DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director for the Sixteenth Region (Fort Worth,Texas) in writing within ten (10) days from the date of the receipt of thisIntermediate Report, what steps the respondents have taken to comply therewith.It is further' recommended that the complaint be dismissed insofar as italleges discrimination in the hire and tenure of employment of E T BoxIt is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondents notify the saidRegional Director in writing that they will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring therespondents to take the action aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within (15) days from the dateof the entry of.the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D C, an original and four copies of a statement inwriting, setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in sup-port thereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copythereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of the older transfer-ring the case to the BoardAny party desiring to submit a brief in supportof the Intermediate Report shall do so within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, by filing with theBoard an original and four copies thereof, and by immediately serving a copythereof upon each of the other parties and the Regional Director.WALLACE E ROYSTEII,Trial Examiner.Dated August 26, 1946APPENDIX ANOTICE TO ALL EmPLOYEEsPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist Oil Workers International Union, CIO, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.All our employees are freeto become or remain members of this union, or any other labor organization.We will bargain collectively 'upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All pumpers and roustabouts working on the Quinn Lyall, Moore, Siebold,and Newblock leases, excluding the superintendent, the roustabout foreman, W. W. HOLMES, ET AL.53and any other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.W. W. HOLMES, LOTTIE APPLE HOLMES HALEY, W. F.SIEBOLD, E.I.NEWBLOCK, AND JOHN H. HILL,By----------------------------------------------(Representative)(Title)Dated-----------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.